 640319 NLRB No. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The hearing officer found that the Employer decided to raisewage rates before the Petitioner's organizing campaign began and
that the Employer's decision to implement the increase was made for
legitimate business reasons. Therefore, the hearing officer rec-
ommended overruling this portion of Objection 1. Further, the hear-
ing officer concluded that the Employer's creation of a disparity be-
tween the wage rates for existing employees and the wage rates for
new hires was inadvertent and was not motivated by a desire to af-
fect the results of the election. The hearing officer recommended
overruling this portion of Objection 1 because the situation was un-
precedented and because the alternatives for remedying the situation
would have required a departure from the Employer's past practice,
thereby leading to charges of objectionable conduct. In the absence
of exceptions, we adopt these findings pro forma.In addition, the hearing officer found that Objections 2 and 5,which alleged that the Employer unlawfully distributed T-shirts and
permitted procompany employees to campaign during working hours,
were without merit and recommended that they be overruled. No ex-
ceptions were taken to these findings and we adopt them pro forma.Precision Products Group, Inc. and InternationalUnion, United Automobile, Aerospace and Ag-
ricultural Implement Workers of America,
UAW, Petitioner. Case 8±RC±15176October 31, 1995DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held February 17, 1995, and the hearing officer's re-
port recommending disposition of them. The election
was conducted pursuant to a Decision and Direction of
Election issued by the Regional Director. The tally of
ballots shows 47 for and 61 against the Petitioner.
There were no challenged ballots.The Board has reviewed the record in light of theexceptions and briefs, has adopted the hearing officer's
findings and recommendations only to the extent con-
sistent with this decision, and finds that a certification
of results of election should issue.The hearing officer recommended setting aside theelection because he found that the Employer's presi-
dent engaged in objectionable conduct by indicating to
employees at a captive audience meeting, that their ex-
pectation of receiving an already budgeted wage in-
crease was specifically contingent on the outcome of
the election. We do not adopt the hearing officer's rec-
ommendation because we find that this issue was not
properly before the hearing officer.Following the election, the Petitioner filed timelyobjections and the Regional Director caused an inves-
tigation to be made of those objections. On March 28,
1995, the Petitioner requested, in writing, that a por-
tion of Objection 1, and all of Objections 3, 4, and 6
be withdrawn. The Petitioner's withdrawn Objection 4
alleged that the Employer or its agents:4. Stated or implied that the Employer would``bargain from scratch'' if the Union won, thereby
threatening employees with cancellation of exist-
ing wages and benefits.The Regional Director issued an Order DirectingHearing on Objections on March 31, 1995, approving
the Petitioner's withdrawal of the objections listed
above, including Objection 4, and directed that the re-
maining objections be set for hearing.The allegations in the remaining parts of the Peti-tioner's Objection 1, which the Regional Director set
for hearing, were that the Employer unlawfully raised
the rate ranges for all hourly job classifications for thefirst time in 3 years and that the Employer's action re-
sulted in granting a higher wage rate to those employ-
ees hired after the eligibility cutoff date. Following thehearing, the hearing officer recommended overrulingboth portions of Objection 1.1Although he recommended overruling both allega-tions regarding the increased wage rates, the hearing
officer nevertheless proceeded to find that the Employ-
er's president and CEO, Maurie Johnson, made a state-
ment during a captive audience meeting that con-
stituted objectionable conduct. More specifically, the
hearing officer found that Johnson stated that if the
Union won the election, everything would have to be
negotiated from ``square one,'' including the already
decided upon and announced increase in wage rates.
Based on this statement, the hearing officer rec-
ommended that the election be set aside and a new
election conducted.The hearing officer noted that Johnson's statementwas not specifically alleged in the Petitioner's objec-
tions nor cited in the Regional Director's order. The
hearing officer found, however, that the allegation re-
garding Johnson's statement was properly before him
because he found that Johnson's statement was closely
related to the issue of the wage increase set forth in
Objection 1 and because the Employer had full oppor-
tunity at the hearing to present evidence on this issue.
The hearing officer relied on American Safety Equip-ment, 234 NLRB 501 (1978), in which the Board heldthat ``the Regional Director is not required to, nor canhe properly, ignore evidence relevant to the conduct of
the election ... simply because the Union may not

have specifically mentioned such conduct in its objec-
tions.'' 234 NLRB at 501 (emphasis added), quoting
Thomas Products Co., 169 NLRB 706 (1968).The Employer excepts to the hearing officer's find-ing that Johnson's statement constituted objectionable
conduct, arguing that the hearing officer exceeded his
authority because Johnson's statement was not alleged
as objectionable conduct in the objections set for hear-
ing by the Regional Director. The Employer cites IowaLamb Corp., 275 NLRB 185 (1985), in support of itsargument. In Iowa Lamb, the Board found that a hear- 641PRECISION PRODUCTS GROUP2The Employer also contends that, even if properly considered bythe hearing officer, Johnson's statement did not constitute objection-
able conduct. We need not resolve this question because we agree
that the hearing officer exceeded his authority in considering the
issue.3Of course, a hearing officer may consider an objecting party's al-legations that ``do not exactly coincide with the precise wording of
the objections,'' if the new matters are ``sufficiently related'' to the
objections set for hearing. Fiber Industries, 267 NLRB 840 fn. 2(1983). Accord: Best Western Executive Inn, 272 NLRB 1315 fn. 1(1984). Cf. Iowa Lamb (hearing officer erred in considering a state-ment ``wholly unrelated to the issues set for hearing''). Here, how-
ever, the bargaining from scratch allegation was not a new matter
developed for the first time at the hearing, but rather had been in-
cluded in an objection that was specifically withdrawn prior to the
hearing.ing officer erred in considering an issue that was notalleged by the petitioner in its objections, was not
identified by the Regional Director as an issue to be
included in the hearing, was ``wholly unrelated'' to the
issues set for hearing, and was an issue which the
hearing officer did not indicate at the hearing would be
included in his report. For the reasons that follow, we
find merit in the Employer's exception.2The Petitioner initially protested the Employer's ref-erences to negotiating from square one in its Objection
4. The Petitioner, however, withdrew that objection
and the Regional Director approved the withdrawal in
his order directing a hearing. The Employer had notice
that the statement would not be an issue at the hear-
ingÐindeed, that the Petitioner had specifically with-
drawn that allegation. Thus, this is not a case in which
the Regional Director's investigation revealed possible
objectionable conduct that the Regional Director then
set for hearing. On the contrary, in this case the Peti-
tioner alleged the statements as objectionable conduct,
but withdrew that objection and the Regional Director
approved the withdrawal while at the same time setting
other issues for hearing. In these circumstances, we
find that American Safety Equipment, supra, is distin-guishable, and that this case is governed instead by the
precepts of Iowa Lamb, supra, having to do with thelack of authority of a hearing officer to consider issues
that are not reasonably encompassed within the scope
of the objections that the Regional Director set for
hearing.3Moreover, the record shows that, in response to evi-dentiary objections by the Employer's counsel, the
hearing officer assured the parties that he was not there
to ``hear objections that have not been made by the
Petitioner'' and that he would ``limit what [he was]
listening to in that respect.'' In response to a further
objection by the Employer's counsel regarding testi-
mony about where the Employer had indicated that
bargaining would start, the hearing officer stated that
``that is certainly not any kind of conclusion I can
draw from this, but I do think that it bears on the issue
of the wage increase ... I'm not going to go off on

a different Objection based on this, but I do think it
bears on the objection that is before us [i.e., the Em-
ployer's decision to grant the wage increase and its an-
nouncement of that decision] and I'll allow it.'' Thus,
the hearing officer implied that the testimony allowed
at the hearing would be used only to determine the
lawfulness of the increased wage rates. The Employer
remained on notice, prior to and during the hearing,
that comments made by Johnson regarding bargaining
were not going to be litigated as objections to the elec-
tion. In these circumstances, the Employer had good
reason to believe that the hearing officer would not
consider this issue as a separate basis for setting aside
the election.For the reasons discussed above, we find that it wasimproper for the hearing officer to rely on Johnson's
comments in recommending that the election be set
aside. We therefore reverse the hearing officer's find-
ing that Johnson's statement constituted objectionable
conduct and we overrule all of Objection 1. Because
all of the Petitioner's objections have been overruled,
we shall issue a certification of results of election.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for International Union, United
Automobile, Aerospace and Agricultural Implement
Workers of America, UAW and that it is not the ex-clusive representative of these bargaining unit employ-
ees.